DETAILED ACTION
Allowable Subject Matter
	Claims 1-18 are allowed.
	The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the subject matter of independent claims 1, 7 and 13. More specifically, the prior art of record does not teach or suggest providing a Cuckoo filter table configured to perform lookups in a Cuckoo tree, the Cuckoo filter table tracking fingerprints of keys and corresponding tablets in which the keys reside; providing a Cuckoo stash (Stash) configured to manage duplicate keys in the Cuckoo tree, the Stash comprising: a value store; and a key hash table storing full keys and corresponding bucket index references that point to a reverse time ordered list of values corresponding to the full keys, wherein all of the values that correspond to a given key are stored on a fixed number of cache lines in the value store, the value store including stash buckets with slots for storing the reverse time ordered list of values; setting a duplicate threshold value in the Cuckoo tree, the duplicate threshold value providing a limit on a number of fingerprints that can exist in a Cuckoo filter bucket; wherein during a store operation on a key, upon determining the number of existing entries with same fingerprint in a target stash bucket would exceed the duplicate threshold another stash bucket is selected for the key. All respective dependent claims are likewise allowable.
The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter, including the above-mentioned claim limitations:

DISCOVERING DATA SIMILARITY GROUPS IN LINEAR TIME FOR DATA SCIENCE APPLICATIONS
20180203917; see paragraphs 257, 268, 277 with respect to claims 1, 7 and 13

Falkinder et al.
DATA TO BE BACKED UP IN A BACKUP SYSTEM
20170249218; see paragraphs 33, 37, 42 with respect to claims 1, 7 and 13

Ross
Splash tables: an efficient hash scheme for processors
20070294506; see paragraphs 7, 8, 73 with respect to claims 1, 7 and 13

Kulkarni
HASHING WITH HARDWARE-BASED REORDER USING DUPLICATE VALUES
20110202744; see paragraphs 27-47 with respect to claims 1, 7 and 13

Li et al.
Adaptive Index for Data Deduplication
20120166448; see paragraphs 21, 25, 64 with respect to claims 1, 7 and 13

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.